Citation Nr: 0406136	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  97-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia and 
memory loss.

2.  Entitlement to service connection for nausea and 
vomiting.

3.  Entitlement to service connection for leg tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from November 1988 to November 1991.  He served in combat in 
the Southwest Asia during the Persian Gulf War and received 
the Combat Infantryman Badge, among other awards.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

On appeal the veteran has raised the issues of entitlement to 
service connection for gum and gastrointestinal disorders, to 
include due to an undiagnosed illness; as well as the issue 
of entitlement to a permanent and total disability evaluation 
for pension purposes.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The appellant is a combat veteran who served in the Persian 
Gulf War.  He claims that as a result of exposure to toxic 
material and administration of the anthrax vaccine, he 
suffers from the disorders at issue.  He also relates his 
disorders to being placed under a lot of stress and being 
mistreated by his commanding officer.  

A review of the evidence of record indicates that the veteran 
most likely received treatment for psychiatric problems prior 
to service; although, he denies having had the current 
psychiatric problems until after his service in the Persian 
Gulf.  Nevertheless, the Board finds that it is necessary to 
obtain all records of treatment received prior to entry into 
service.  Specifically, the RO should take the appropriate 
measures to obtain the claimant's treatment records from the 
Portsmouth Psychiatric Center, the Virginia Center for 
Psychiatry, Ashville Highland Hospital, Alexandria Children's 
Center, and an unspecified "Richmond, Virginia military 
hospital."  

It is also noted that a May 1997 general VA examination 
report concluded that the veteran had a history of liver 
dysfunction with chronic nausea and vomiting secondary to 
medication.  It is not clear if this is due to medication 
taken for psychiatric or other disorders.  This should be 
clarified.  

In addition, an October 1995 treatment report from the 
Carolinas Medical Center notes that certain medication helped 
the veteran with controlling his tremors.  While other 
medical records do not show signs of leg tremors, further 
clarification is necessary given the private medical report 
noted above.  

Furthermore, the Board requests that the veteran's service 
personnel records be obtained and associated with the claims 
file, as such records may contain information pertinent to 
the issues at hand.

Finally, it is noted that the law has changed under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002).  Under the 
VCAA, the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim have been 
modified.  The RO must ensure that all notice and development 
action required under the VCAA has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
claimant must be specifically advised what evidence is 
necessary to substantiate each claim, what specific portion 
of that evidence for each claim he must personally secure, 
and what specific portion of that evidence for each claim VA 
will secure on his behalf.  He must also be told to submit 
all pertinent evidence in his possession.  38 U.S.C.A.§§ 
5100, 5103; 38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO must take all necessary steps 
to obtain the veteran's service personnel 
records and associate them with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the appropriate 
agency cannot locate such records, the 
agency must specifically indicate all 
attempts that were made to locate the 
records, and indicate that any further 
attempts to locate or obtain any records 
would be futile.  The RO must then notify 
the claimant of the following (a) the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond. 

3.  The RO must take the necessary steps 
to obtain the veteran's treatment records 
from 1979 to the present from the 
following providers:  Portsmouth 
Psychiatric Center, the Virginia Center 
for Psychiatry, Ashville Highland 
Hospital, Alexandria Children's Center, 
and the "Richmond, Virginia military 
hospital."  The records from the 
"military hospital in Richmond," if 
extant, are most likely located at the 
National Personnel Records Center where 
military dependent records are kept.  The 
RO should also ask the veteran to 
identify any additional providers that 
have treated him for the claimed 
disorders.  If any additional providers 
are identified, records from the 
identified providers should be obtained.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure records from 
any identified provider, it must notify 
the claimant and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.  

4.  The RO should then take the 
appropriate steps to schedule the veteran 
for VA examinations to determine the 
etiology of the claimed disorders.  The 
claims file must be provided to each 
examiner for his/her review. After a 
complete review of the record and 
examination of the appellant, each 
examiner must indicate whether the 
veteran has any of the claimed conditions 
(schizophrenia, memory loss, leg tremors, 
nausea and vomiting), and state whether 
it is at least as likely as not that each 
such condition was caused by or 
aggravated in service.  If any of the 
symptoms are due to undiagnosed illness 
as a result of service in the Persian 
Gulf, the examiner should so specify.  
The examiners must provide a clear 
explanation for each finding and opinions 
expressed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues, giving 
specific consideration to the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  If 
any determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




